                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA



MICHAEL GLASGO, individually, and on                )    CLASS ACTION
behalf of others similarly situated,                )
                                                    )    JURY TRIAL DEMANDED
                            Plaintiff,              )
                                                    )    Case No. 8:19-cv-00097-VMC-AAS
    v.
                                                    )
UBER TECHNOLOGIES, INC., a Delaware                 )
corporation,                                        )
                                                    )
                            Defendant.


                                  NOTICE OF COMPLIANCE

         Defendant Uber Technologies, Inc. (“Uber”) hereby certifies that per the Court’s Order

[Dkt. No. 6], on March 28, 2019, Uber produced documents to counsel for Plaintiff Michael Glasgo

(“Plaintiff”). Uber will produce additional documents that contain highly confidential information

following the Court’s entry of the parties’ Stipulated [Proposed] Protective Order [Dkt. No. 26] or

another appropriate Protective Order entered by the Court.


   Dated: March 29, 2019                     Respectfully submitted



                                             /s/ Brandon T. White, Esq.
                                             Edward M. Mullins, Esq. (FBN 863920)
                                             emullins@reedsmith.com
                                             Brandon T. White, Esq. (FBN 106792)
                                             bwhite@reedsmith.com
                                             REED SMITH LLP
                                             1001 Brickell Bay Drive
                                             Suite 900
                                             Miami, Florida 33131
                                             Telephone: (786) 747-0200
                                             Facsimile: (786) 747-0299


                                                1
sf-4009857
             Tiffany Cheung, Esq. *
             TCheung@mofo.com
             MORRISON & FOERSTER LLP
             425 Market Street
             San Francisco, CA 94105-2482
             Telephone: 415.268-7000

             Adam Hunt, Esq. *
             Adam.Hunt@mofo.com
             MORRISON & FOERSTER LLP
             250 W. 55th Street
             New York, NY 10019-9601
             Telephone: (212) 336-4341

             *Admitted Pro Hac Vice

             Attorneys for Defendant
             UBER TECHNOLOGIES, INC.




                2
sf-4009857
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via

electronic filing using the CM/ECF system with the Clerk of the Court on March 29, 2019,

which sent e-mail notification of such filing to all CM/ECF participants.



                                                     /s/ Brandon T. White
                                                     Brandon T. White, Esq.




                                    CERTIFICATE OF SERVICE
sf-4009857
